DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of group II claims 5-15 in the reply filed on May 10, 2021 is acknowledged.  The traversal is on the ground(s) that as amended group III no longer presents an unreasonable search burden, however this is not found persuasive because Group III remains directed to a statutorily distinct category of invention, which is separately classified, and requires the use of search terms and concepts not required in consideration of the elected invention. The requirement is still deemed proper and is therefore made FINAL.  Claims 16-18 are withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Patent 5,136,765).
Regarding applicants’ claims 5 and 8, Tanaka et al. disclose an apparatus for manufacturing expanded metal sheets, the apparatus comprising a plurality of disk-shaped cutters having radially extending reliefs (#3), the reliefs being present in both side surfaces of the disk and configured with a convex curved edge between the side surface of the relief and the outer surface of the disk. Figures 1-3 and col. 5 lines 15-51.
Regarding applicants’ claims 7 and 9, the relief side surfaces which extend radially where the radius can been seen in the top down view (figure 3).  Given the depicted radius, and absent evidence that the radius is formed to in a decreasing fashion or such as to only include a radius on a portion of the edge, the edge is understood to have a convex curvature along its entire length (figures 2 and 3). 
Regarding applicants’ claim 15, in addition to the convex curved edge between the side of the relief and the outer surface of the disc, the relief comprises a concave curvature between the side of the relief and the bottom of the relief when viewed top down. Figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent 5,136,765).
Tanaka et al. disclose a disk-shaped cutter as discussed above with respect to claims 5 and 8, but do not appear to disclose a specific radius between the relief side surfaces and the end surfaces, however the discovery of a workable radius for the relief edge is within the ordinary level of skill in the art and routine experimentation.  One of ordinary skill in the art would have found it obvious to try different radius values for the relief edge in order to discover those values which produce satisfactory expanded metal sheets.  

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a rotary blade, comprising, a cylindrical body having a first end face, a second end face opposite the first end face, and an outer circumferential surface that extends from the first end face to the second end face, where a first plurality of notches in the first end face extend radially toward and intersect the outer circumferential surface, each of the first plurality of notches including a respective curved surface having a convex curvature that smoothly transitions into the outer circumferential surface, and a second plurality of notches in the second end face that extend radially toward and intersect the outer circumferential surface, such that each of the second plurality of notches includes a respective curved surface having a convex curvature that smoothly transitions into the outer circumferential surface, wherein each of the curved surfaces has a first radius of curvature at a first location adjacent to the outer circumferential surface and a second radius of curvature at a second location opposite the first location, wherein the first radius of curvature is one of smaller or larger than the second radius of curvature.  Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify the cutting disc of Tanaka et al. to include a radius which has a smaller or larger radius a t a first position relative to a second position.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784